Citation Nr: 1123366	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  03-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial rating for an adjustment disorder with depressed mood, evaluated as 30 percent disabling prior to March 13, 2006 and as 70 percent disabling thereafer.

2.  Entitlement to an increased rating for a left varicocele disability based on extraschedular consideration and special monthly compensation (SMC) based on loss of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to July 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied an increased rating for the left varicocele disability, and a December 2002 rating decision that granted service connection and an initial 30 percent rating for an adjustment disorder, effective from April 18, 2001.  

In an October 2006 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for a left varicocele disability (and remanded his adjustment disorder claim to the RO for further development).  The Veteran appealed the Board's October 2006 decision regarding his left varicocele disability to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Partial Remand was filed by the appellant and the VA General Counsel, averring that remand was required as to that part of the Board's decision that denied a rating in excess of 10 percent for the left varicocele disability.  In an Order of January 2008, the Court granted the Joint Motion and vacated that portion of the Board's decision that denied an increased rating for the left varicocele disability and remanded the matter, pursuant to the Joint Motion.  A copy of the Court's Order in this matter has been placed in the claims file.

In August 2008, the Board remanded the Veteran's claim for an increased rating for his adjustment disorder (at which time he was represented by the Disabled American Veterans (DAV)) to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  Then, an October 2008 rating decision awarded a 70 percent rating for the Veteran's psychiatric disability, effective from March 13, 2006, and a February 2009 rating decision granted a total rating based upon individual unemployability due to service-connected disabilities (TDIU), also effective from March 13, 2006.

Also in August 2008, the Board issued a separate decision that denied the Veteran's claim for a rating in excess of 10 percent for his left varicocele disability (at which time a private attorney represented him on his claim on appeal).  The Veteran appealed the Board's August 2008 decision to the Court.  In that litigation, a Memorandum Decision was issued in March 2010 that affirmed that portion of the Board's decision that denied a rating in excess of 10 percent for the left varicocele disability and remanded the matter of consideration of an extraschedular rating and SMC based on loss of use of a creative organ.  A copy of the Court's Order in this matter has been placed in the claims file.  

The record also reflects that the Veteran discharged his private attorney from representation regarding his claim for an increased rating for the left varicocele disability (see April 13, 2009 signed statement from Peter J. Sebekos, Attorney).  In a March 2011 signed statement, the Veteran said that the attorney did not represent him in any matters and that he was represented by DAV.  He submitted a new signed power of attorney appointing DAV as his representative in his case on appeal.

The Board notes that the Veteran filed a timely notice of disagreement (in April 2009) with the RO's February 2009 rating decision that found he was not competent to handle disbursement of funds and, in March 2009, requested to testify at a hearing regarding this matter.  However, in a September 2009 rating decision, the RO found the Veteran competent to handle disbursement of his funds.  This action represents a full grant of the benefits sought by the Veteran regarding his competency claim.

Finally, in a March 2009 statement, the Veteran's representative filed a claim of entitlement for an earlier effective date to February 2002 for service connection for an adjustment disorder.  As the record reflects that service connection for that disorder is effectuated from April 2001, the matter is referred to the representative and the Veteran for further clarification.


The matter of entitlement to an increased rating based on extraschedular consideration and SMC based on loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 31, 2005, the objective and probative evidence of record demonstrates that the Veteran's service-connected adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but occupational and social impairment with reduced reliability and productivity was not shown.

2.  Resolving doubt in the Veteran's favor, since March 31, 2005, his service-connected adjustment disorder with depressed mood has been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2005, the schedular criteria for an initial rating in excess of 30 percent for an adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.130, Diagnostic Code 9499-9440 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 100 percent rating for an adjustment disorder with depressed mood are met from March 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.130, Diagnostic Code 9499-9440.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In November 2001, November 2003, September 2004, March and November 2006, May and December 2008, January 2009, and July 2010 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records, dated from 2001 to 2009, have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded VA examinations in September 2002 and November 2006 in connection with his claim on appeal, the reports of which are of record.

As noted above, in August 2008, the Board remanded the Veteran's claim for an increased rating for an adjustment disorder to the RO for further development that included obtaining a copy of the decision and records considered by the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits.  There has been substantial compliance with this remand, as the Veteran's records were requested from the SSA.  However, in April 2009, the SSA advised the RO that his medical records could not be located and further efforts to find them would be futile. 

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Veteran maintains that a rating in excess of 30 percent prior to March 13, 2006, and in excess of 70 percent thereafter, is warranted for his service-connected adjustment disorder with depressed mood.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. at 126.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The record reflects that, in the December 2002 rating decision, the RO granted service connection for an adjustment disorder with a depressed mood and assigned an initial 30 percent rating, effective from April 18, 2001.  Then, in the October 2008 rating decision, the RO awarded a 70 percent evaluation for the Veteran's service-connected adjustment disorder and, in the February 2009 rating decision, a TDIU was granted, both effective from March 13, 2006.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9499-9440, that evaluates other non-psychotic emotional disabilities including chronic adjustment disorder, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9499-9440.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symtoms of some difficulty in social and occupational functioning. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran contends that he is entitled to a higher rating for his service-connected adjustment disorder.  Upon review of the evidence of record, the Board concludes that a rating in excess of 30 percent prior to March 31, 2005 is not warranted but, after careful consideration of all the evidence of record, and giving the Veteran the benefit of the doubt, the Board concludes that a 100 percent rating is warranted since March 31, 2005 for his service connected adjustment disorder.

VA and private medical records, dated from 2001 to 2009, indicate that the Veteran's psychiatric disability has been treated with outpatient psychotherapy and prescribed medication.

An April 18, 2001 signed statement from a VA staff psychiatrist indicates that the Veteran was treated for depression with prescribed medication.  He reported feeling depressed due to his urologic condition.  It was noted that the Veteran was employed and was requesting a less strenuous position due to his chronic left testicular pain.

A February 2002 signed statement from the VA staff psychiatrist is to the effect that the Veteran was treated for a depressive disorder, not otherwise specified (NOS).  He was employed and sought a less strenuous position due to chronic left testicular pain.

A September 2002 VA examination report indicates that the Veteran was fully oriented with no delusions or hallucinations.  His thought processes were organized, his memory was adequate, and his speech was normal.  The diagnosis was an adjustment disorder with depressed mood secondary to a urinary tract problem (especially in the testicular area) and a GAF score of 62 was assigned.  The VA examiner commented that the Veteran had some problem and difficulty with social and occupational function due to pain and associated depression, and had some problem with the interpersonal relationship due to his pain situation.

According to a May 2003 VA outpatient record, the Veteran complained of depression due to chronic pain in his testicle.  Objectively, his mental status was intact, with no suicidal or homicidal ideation or thought disorder.  When seen in December 2003, the Veteran's mood and affect were adequate, and he was alert and oriented in all spheres.  

According to a March 31, 2005 VA psychiatry note, the Veteran talked by telephone with his treating psychiatrist and reported hearing voices at night but not every night.  New medication was prescribed.

When seen in the VA outpatient clinic in August 2005, the Veteran's psychiatrist reported that the Veteran was clean and neat, with poor to fair eye contact.  The Veteran was coherent and relevant, with no gross delusion but had paranoid feelings and "a-hallucinations" (auditory hallucinations?) of laughing sounds but no words and no suicidal or homicidal ideations.  He was oriented and his memory was intact, his insight was limited, and his judgment was adequate.  A GAF score of 50 was assigned.  Similar findings were reported in October 2005, when the Veteran was seen in the VA outpatient clinic  

A December 2005 VA outpatient psychiatric progress note indicates that the Veteran was neat, clean, and casually dressed.  He was cooperative but opinionated, coherent, and relevant.  His affect and mood were good and there was no delusion or hallucination and no suicidal or homicidal idea.  His orientation and memory were intact and his insight and judgment were good.  Diagnoses included depression, NOS, and a history of a chronic adjustment disorder.  

Effective December 2005, the SSA found the Veteran totally disabled (evidently) due to his psychiatric disability identified as schizophrenia, according to a December 2007 letter to him from the SSA, and his October 2008 signed statement.

In a signed statement dated March 13, 2006, a VA staff psychiatrist said that the Veteran was under psychiatric treatment at that clinic for the last several years.  The VA psychiatrist said that the Veteran was unemployable due to his emotional illness.  Diagnoses included depression, NOS; an adjustment disorder with chronic depression; and a history of psychosis, NOS.  The psychiatrist said that the Veteran was disabled totally, permanently.

The Veteran underwent VA examination in November 2006.  According to the examination report, the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The Veteran said that his testicular pain sometimes caused him to feel suicidal and he felt depressed because of the chronic pain.  Objectively, there were no hallucinations and he was adequately groomed.  He was generally cooperative, but guarded.  The Veteran was oriented, and his speech was spontaneous and somewhat hesitant at times.  His affect was constricted.  The VA examiner opined that the Veteran was not a danger to himself or others.  According to the VA examiner, the Veteran was totally unemployable on a permanent basis.  The diagnosis was an adjustment disorder with depressed mood.  Based on that diagnosis, a GAF score of 43 was assigned.  The VA examiner also opined that, due to his limited insight, the Veteran was unable to manage his own funds.

A June 2007 VA outpatient record indicates that the Veteran was dealing with schizophrenia.  A September 2007 VA outpatient record indicates that the Veteran's problems included depression, anxiety, and anger; recent suicidal behavior; auditory hallucinations and paranoid delusions; some uncooperative behavior; and an inability to work due to mental problems.  The diagnosis was major depressive disorder, single episode, with severe psychotic features.

A November 2007 private psychological evaluation report includes the Veteran's complaints of having crying spells and low energy, feeling worthless, having concentration difficulty, being socially withdrawn and irritable, and having suicidal ideation.  Objectively, the Veteran was well groomed and appropriately dressed.  His speech was fluent and his thoughts were generally coherent and goal directed.  There was evidence of paranoid thinking, confusion, circumstantiality, tangentiality, and loosening of associations.  His affect was depressed, anxious, and tense.  His mood was neutral.  The Veteran was oriented, his judgment was poor, and his memory was impaired.  The diagnosis was undifferentiated schizophrenia and the examiner opined that the Veteran needed a payee.  

The more recent VA treatment records reveal that, in June 2008, the Veteran complained of having fleeting suicidal ideation and depression.  Objectively, he was clean, neat, and cooperative.  His speech was demanding, his affect and mood were frustrated, and there were mild paranoid feelings.  There was no hallucinatory behavior, and he denied any suicidal plan or imminent threat.  There was no homicidal ideation.  His orientation and memory were intact, his judgment was fair, and his insight was limited.  A GAF score of 35 was assigned and the examiner opined that the Veteran was unable to work due to his mental health problems.  

VA outpatient records indicate that, in April 2009, the Veteran was not at significant risk for suicide.

According to a May 2009 Report of Field Examination, the Veteran was oriented, verbal and able to hold a conversation, and was appropriately dressed.

When seen in the VA outpatient clinic in July 2009, the Veteran was noted to be casually dressed and was cooperative, coherent, and relevant.  His mood was down and there was no evidence of hallucinations or delusions.  His insight was limited and his judgment was fair.

A July 2009 signed statement from the Veteran's VA psychiatrist indicates that the Veteran was not sleeping or eating well and was unmotivated and isolating himself.  He heard voices and had nightmares.  He did not trust anybody and had chronic obsessive-compulsive disorder.  

Considering the evidence in light of the above-noted criteria, and giving the Veteran the benefit of the doubt, the Board finds that, since the April 18, 2001 effective date of the grant of service connection, his psychiatric disability is properly compensated at the assigned 30 percent level prior to March 31, 2005, but that the evidence more nearly approximates the schedular criteria for a 100 percent rating on and after March 31, 2005.  Further explanation follows.

Prior to March 31, 2005, the probative medical and other evidence of record demonstrates that the Veteran's service-connected adjustment disorder with depressed mood was productive of occasional decrease in occupational and social impairment but was not productive of occupational and social impairment with reduced reliability and productivity.  Notably, in April 2001 and February 2002, VA psychiatrists reported that the Veteran was employed.  In February 2002, it was noted that the Veteran sought a less strenuous position due to his testicular pain, not because of his psychiatric disorder.  

Further, in September 2002, a VA examiner assigned a GAF score 62, reflective of some mild impairment, and reported that the Veteran was fully oriented, with no delusions or hallucinations.  This examiner said that the Veteran's thought processes were organized, his speech was normal, and his memory was adequate.  The VA examiner commented that the Veteran had some problem and difficulty with social and occupational function due to pain and depression and some problem with interpersonal relationships due to his pain situation.  However, the VA examiner did not at any time state or even suggest that the Veteran's service-connected adjustment disorder was productive of occupational and social impairment with reduced reliability and productivity that would more nearly approximate the criteria for a 50 percent rating.  In fact, the GAF score of 62 assigned at that time by the examiner is indicative of disability reflective of only mild impairment.

In May 2003, a VA clinician found no evidence of suicidal or homicidal ideation or thought disorder and, in December 2003, the Veteran was noted to be alert and oriented.  Thus, prior to March 31, 2005, the probative evidence is not reflective of findings that meet or even approximate the criteria set forth for a 50 percent rating.  Certainly, there was no finding that the Veteran's memory was impaired, that he had panic attacks more than once a week, or that his judgment or abstract thinking ability was impaired prior to March 31, 2005.  While, in September 2002, a VA examiner reported that the Veteran had some problem and difficulty with social and occupational function due to pain and associated depression, only mild social and occupational impairment was indicated.  Thus, prior to March 31, 2005, the probative evidence of record is against a rating in excess of 30 percent.

However, giving the Veteran the benefit of the doubt, and after considering all of the objective evidence of record, it is the judgment of the Board that, since March 31, 2005, when a VA psychiatrist noted that the Veteran reported hearing voices and prescribed medication for that symptom, the schedular criteria for a 100 percent rating are met, as the Veteran's adjustment disorder has effectively resulted in total occupational and social impairment.  The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, supra.  In fact, in December 2005, the SSA found the Veteran unable to work due to a psychiatric disorder and, in March 2006, a VA psychiatrist said that the Veteran was totally and permanently disabled.  As well, the VA outpatient records show that the Veteran was bothered by chronic depression, auditory hallucinations, paranoid feelings, suicidal thoughts (associated with testicular pain), and limited insight.

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation since March 31, 2005.  Overall, the evidence shows that there is a question as to which of the two evaluations should apply, 70 percent or 100 percent, since the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  See Mauerhan, Mittleider, supra.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under DC 9440 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.  

It is significant, however, that the Veteran's adjustment disorder symptomatology did not reflect symptoms illustrative of a 100 percent evaluation under DC 9440.  For example, for the period in question, there is little or no evidence in the record of symptoms such as gross of impairment in communication; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his depression, anxiety, auditory and paranoid delusions, and confusion, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected adjustment disorder with depressed mood since March 31, 2005.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

The June 2008 VA treatment record includes a GAF score of 35 and the examiner opined that the Veteran was unable to work due to his mental health problems and, in June 2009, the Veteran's VA psychiatrist said the Veteran was not sleeping or eating well, heard voices, had nightmares, was distrustful, and had chronic obsessive-compulsive disorder.

In reaching this decision, the Board recognizes that the Veteran's capability to work was at times attributed to nonservice-connected disorders, including schizophrenia.  Nevertheless, the record also establishes that he has been treated for several years for chronic, debilitating symtoms non-dissociable from the service-connected adjustment disorder with depressed mood that included sleep difficulty, depression, social isolation, anxiety, and auditory and paranoid hallucinations that, for all intents and purposes, precluded him from gainful employment since March 31, 2005.  See e.g., Mauerhan v. Principi, supra (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  From the objective and competent medical and other evidence of record, it is not unreasonable to conclude that, since March 31, 2005, the Veteran's service-connected adjustment disorder with depressed mood essentially rendered him unable to work.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that since March 31, 2005, but not earlier, the criteria for the assignment of a 100 percent rating for PTSD have been satisfied.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under DC 9440 from March 31, 2005.

Furthermore, in granting a TDIU in February 2009, the RO considered the Veteran's arguments that his service-connected adjustment disorder affects his ability to obtain and maintain substantially gainful employment.  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the foregoing observations, the Board finds that, under the above-cited criteria, the preponderance of the competent and objective medical evidence of record is against an initial rating in excess of 30 percent for the Veteran's service-connected adjustment disorder with depressed mood, prior to March 31, 2005, but that a 100 percent rating is warranted on and after March 31, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9499-9440.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

The Board has also considered whether the Veteran's adjustment disorder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

An initial rating for an adjustment disorder with depressed mood, in excess of 30 percent prior to March 31, 2005 is denied.

On and after March 31, 2005, a 100 percent rating for an adjustment disorder with depressed mood is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In its March 2010 Memorandum Decision, the Court noted that the evidence of record suggests that the appellant may be entitled to SMC for loss of use of a creative organ.  Under 38 C.F.R. § 3.350(a)1) (2010), SMC reads, in relevant part, as follows:

(1) Creative organ. (1) Loss of a creative organ will be shown by acquired absence of one or both testicles(other than undescended testicles)....Loss of use of one testicle will be established when examination by the Board finds that:

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle.

The Court noted that a January 8, 2003 VA examination report indicates that the Veteran's "left testicle [is] smaller than the right and soft" and stated that "the Board should have remanded for a medical determination of the extent to which the [Veteran's] left testicle is smaller than the right" (see Memorandum Decision at page 4).  

When examined by VA in July 2009, the examiner noted that the Veteran's left testicle was exquisitely tender but the Veteran did not allow the physician to carefully examine it for fear of pain.  Thus, on remand, the Veteran should be afforded a new VA examination to determine the size of his service-connected left testicle disability.  

As well, the March 2010 Memorandum Decision noted that the January 2008 Joint Motion indicated that "the record contained medical evidence as well as Appellant's statements that his left varicocele disability impaired his ability to work".  It noted VA examinations referencing depression due to pain and difficulties with incontinence and lay statements regarding the Veteran's inability to maintain a normal work schedule (see Memorandum Decision at page 5).  

However, the Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. at 238-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As discussed above, the Court has further clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.

The RO does not appear to have referred this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of this claim on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance (for the period prior to March 13, 2006), although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

However, as discussed by the Court in its March 2010 Memorandum Decision, because there is medical and lay evidence of record to indicate that the Veteran's service-connected left varicocele may have significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination performed by a physician with appropriate expertise (e.g., an urologist) to evaluate the manifestations of the Veteran's left varicocele disability.  The claims files should be made available to the examiner prior to examination and the examiner is particularly requested to address the following:

a. To what extent, if any is the Veteran's left testicle smaller than his right testicle?

b. Are the diameters of the Veteran's left testicle reduced to one-third of the corresponding diameters of the paired normal (right) testicle, or are the diameters of the left testicle reduced to one-half or less of the corresponding normal testicle and is there alternation of consistence so that the left testicle is considerably harder or softer than the corresponding normal (right) testicle? 

c. The examiner is also asked to comment on the impact of the Veteran's service-connected left varicocele disability on his ability to obtain and maintain substantially gainful employment, if any, and his activities of daily life. 

d. A complete rationale should be provided for any opinion expressed. 

2. Refer this claim to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extra-schedular basis (prior to March 13, 2006).  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of C&P Service or designate.

3. Adjudicate his claim for an increased rating for his left varicocele disability based on SMC for loss of use of a creative organ.  

4. If any benefit sought remains denied, send the Veteran and his representative a new supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


